Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         27-APR-2022
                                                         08:35 AM
                                                         Dkt. 17 ODAC

                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                           CAAP-XX-XXXXXXX
             IN THE MATTER OF ADOPTION OF A MALE CHILD
                      BORN ON NOVEMBER 5, 2013
                        (FC-A NO. 18-1-005K)

                                 AND

                           CAAP-XX-XXXXXXX
             IN THE MATTER OF ADOPTION OF A MALE CHILD
                      BORN ON NOVEMBER 5, 2013
                        (FC-A NO. 18-1-019K)


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX;
                 FC-A NOS. 18-1-005K and 18-1-019K)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner’s Application for Writ of Certiorari filed
 on March 7, 2022, is hereby rejected.
           DATED:   Honolulu, Hawaiʻi, April 27, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins